 In the MatterOf TEXASFOUNDRIES,INC., EMPLOYER,andINTERNA-TIONAL MOLDERS ANDFOUNDRYWORKERS' UNIONOF NORTH AMERICA,AFL,PETITIONERCase No. 16-RC-24-7DECISION ON MOTIONANDORDERJune 21, 1949On May 19, 1949, the Board issued its Decision and Direction ofElection in the above-entitled matter.'Thereafter on May 24, 1949,theEmployer filed its "Motion' for Reconsideration and OralArgument." 2Pursuant to the motion of the Employer, the Board has reconsideredthe entire record in this case, the Decision and Direction of Electionand the Employer's motion.On the basis of this reconsideration, wehereby affirm our determination that the unit as described in theDecision of May 19, 1949, is appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act .3ORDER4IT IS HEREBY ORDERED that the motion filed by Texas Foundries,Inc., be, and it hereby is, denied.183 N. L.R. B. 6792 Our Decision and Direction of Election inadvertently failed to note the Board's rulingon the Employer's request for oral argument.Oral argument is hereby denied, as therecord and briefs adequately present the position of the parties herein8Matter ofSacks-Barlow Foundries, Inc ,79 N. L. R B. 327, is additionally distinguish-able in that the instant case involves no previous history of collective,bargaining.4Board Member Gray did not participate in the decision rendered herein.84 N. L.R. B., No. 54.453